DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-3, drawn to a method for obtaining viscose filament rayon with cyclically varying thickness (method claims).
Group II, claim(s) 4-6, drawn to an installation for producing viscose filament rayon (apparatus claims).
Group III, claim(s) 7-9, drawn to a viscose filament rayon with cyclically varying thickness/linear density (product claims).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Isome (US 4383962). 
The Isome reference teaches the process for making viscose filament that includes the use of mercerization of cellulose progress, wherein unity exists a priori when the multiple claimed inventions all share the same or corresponding technical feature.  Here, the claimed installation of Group II do not share technical feature with the claims of Group I, as there are differences including dosing pump and homogenizer, and with the claims of Group III which are directed to a filament.
There would be a serious search and examination burden if the restriction was not required between the method and apparatus claims.  This stems from the different examination criteria between method and apparatus claims.  In this case, apparatus claims differentiate from method claims, since for apparatus claims and product claims, it is primarily the claimed structural features that are given patentable weight while other features such as material worked upon by the apparatus are not given patentable weight.  This difference would extend into a search burden since process claims take into account features such as material worked upon, or operating procedures, which may have different classification classes/subclasses for consideration and different search queries. See MPEP 808.02(C).  
 Meanwhile, the apparatus claims would extend to different areas of consideration since the material worked upon would not limit prior art references since the references merely need to have a similar structure that is capable of working upon the materials whereas the same said references might not be considered as prior art for the process claims. 
Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive.  Thus, the examination on the merits of apparatus claims differs from that of method claims.  Therefore, the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement proper.
Applicant is advised that for the reply to this requirement to be complete, it must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	

The restriction has been written out as per MPEP § 821.01 concerning the complexities of the claim groupings and the detailed explanation for the restriction requirement.

	
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner Comments
Claims 1-9 are replete with issues that do not conform to standard U.S. patent office practices regarding the presentation of claims.  This includes the claims comprising of several sentences.  
The dependencies in claims 5, and 6 are unclear as to the dependency as both claims refer to a particular claim for dependency but further stating following the scheme of an additional claim. 
Further, the claims include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL S LUK/           Examiner, Art Unit 1744